   Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 1 of 14            FILED
                                                                          2019 Nov-20 AM 11:50
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA




Page 1 of 14                                                     Exhibit D
       Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 2 of 14


                                                  *'F,* a Department of Cor ky- ns
           Jr{\ (n foL
                                                                      Sick Call Request
                                                                                                                                  @
       Yl
      -+_ wg              b*{n
               b,^qS             trL
                 q\t
                                   0   r
N amE
                                                                            Ats   #                               Date of Birth
                                                                               fuea                                      Date:'

Sick Call Farm Cirtlested by Health Staff:
                                                                                      T'rtle:     f,fl.) or,*,
Request Triaeed {check                     as   appropriate}   :

A-'               Sict   Catt   ifurse Enmunbr Not Required                   (1) *Eefeningto Chrsnic fare Manager
           -
                                                                              t2) _tYritten Rasponse/lnstrucdon Being prorided

B.
           -/     Nurse.9ck eall Encounter Reguired                           (q    Bring b HGJ at this time for fur$:er elalu:tion
                                                                                   ,/
                                                                              (2) W tvaluaein nextscheduled NurseSic& Cell llinic

                                                                                                                                         I
                                       ursE                 Tool
                                by Nurse   Entount$                               2 _        Referral fur fofiew up   require{ ta be schedul*d
             lncuredl
      -neso*ad
      Co-Pay Fee
           \,/                                                                        ta)          Ir4edialpmvider
       A         g+.oo-Nurse
                                                                                      ib) -_       DentalCtintc

                         - Ofqrh ti Rstrictive !{ou*ing-no OTC charge                 {q f(u*t            lHeahhservies
      -$+.OO
          54.00 -sdedsled but Refused EncoufftEr                                      ,.1I




                 Name


ADOC4HSbm E-7{al020:3                           Distibutoa: Origlnal $ap {-lnrnat Fleahh Becord
                                                       .   Copy (peCE 3kdained by hrn*c
tssr.red   10p.0i3. Re!/bed UA014                          Copy (pap 2finrneh pon heahtr revLrr




Page 2 of 14                                                                                                                          Exhibit D
           Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 3 of 14


                                 (i_ ?r,*                                                    ,"       1rr,,r,r,


                                            Ala bama Department of CorrectiorJ"
                                      lnmate Body Cha* Documentation Form
                                                                                                                                      &
    lnstltution:                                                                        o"r",4         .16 . lol         rime:        lt*{
                                                         {tlaAkLt-                                                                       St-
    lndividual fiequesting Sody Chart (print name):

    lEmate rtatament:
                                                                                                                                ritre:
                                                                                                                                         lr-
                                                                                                  {                                   J
                                                                                                                                               ,,




                                                                                                                         t
                                                                                                                  rfr\   I   rr.*rf




                                                                                                       aa
                                                                                                        \#        R

Descrtptlon of marklrys:

                                                                                                                                      ih/


Check behw:
     *    *lrEf additionally cornpleted and filed
                                             ln tha lnmate health record.
     _    rSpecial Health Needs Communicatlon Form completed and dlstributed, as necessary

H   ealth Professional (slgnature):                                                                           o**r4,6.11 ri*"r ll3O

lrmata Name:            {*^"r,                                                                    er,*,660t4u|- ws,

                                      EIe: Original-lnmate Health   File   Copy: ADOC Offitial
lssued 812014                         ADOC Offtce of Health   Jervicrs Form    E 11 {a} 8/2014




    Page 3 of 14                                                                                                                  Exhibit D
        Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 4 of 14

                                    '\-,    i   -.
                                           .(
                                           Amoama Department of Corrections
                                  lnmate Body Chart Documentation Form


 lnsthutior:                                                                    D"&,$*/*J?               tmet   C&O  .

 Indivldual Requesting Body Chart {print name}:                       14                                   fitle:    (1  -I-




 lnmatg statemerrt:
                                                                                           r{   t{
                           &                                               o I                                                 0
                rt                                                                                                                 I




                                                                                 -k

                                                                                                                L


Descrlption of

                           uL-ale               So       e                                i tLf rLo n {"le r*
                                  d flr^,-.          -
                                                                                                                    Fo
          t6                                                                     a                   a
Cheek                        r,? h U-{^,
        tNE? addltionally completed and filed ln the lnmate heahh record.
        *Speclal He.lth Needr
   _
   -                                            Form cornpleted and distrlbute4 as necessary.

Heakh Professional (signature):                                                                 o*",{-:l{4fi,*r,         8$A{
rnmate*"                                                                                  a',*uSiJ,,1-{9-o.f
                                    Flet Origlnal-lnmate Heahh Flle Copr ADOCOfflclal
lssued 8/2014                       ADOC  0filce of ilealth Servlces FotmE,,,.lalBlzo14




 Page 4 of 14                                                                                               Exhibit D
            Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 5 of 14


                                        I.,r"                                      L-
                                                                                   I


                                                  €un#p#fio,arur
                                                      Progress Note
                                       Lst
                                                                                                                 M


   Dat€ of Birth:
                                                                    tD #:

    Drte     Tlme                                         Oescription




                                                                        dt rC*.-
                                      .{a-c.,t
                                                                                    y'z-*
                                       -
                                                 tr
                               ,*
                                                      f                     r4 4,/o


                    I




                                                                                        **az *
                         4rr

                        d*                                                              a
                                                                                                 *


                        &a
                                                                                                            l{-A
                                           - O€o




                                    COMFTETE EOTH SIBES BTFORE                     SHEET


csl lo4At

    Page 5 of 14                                                                                     Exhibit D
        Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 6 of 14


                                                  ts--.
                                                  r                                                        k,
                                         Alabama Depa rtment of Corrections

Af      qnfune gd+;rJ
                                                 nysl ';UIWXX
                                                                                                        ;r-.*rrr            rarap,il&
   Reason       for gck Call Reauest:                                                             ^;
       {n           6
         \ 8a LYt I {lu
                            rl;ly ftu t baJ L Lt*+ 5 e f r+ Ir *e e1                                                   lr L rqY rSs
        &.Le br 0 K e{l t ? I e0 t o Se e rvl o a\t t be { n gurl
                                                                                                                 ry rl 4. I
                                                                                                                      e-K t         a
                                                                                                                                    J)   \, u +
           J   hut€n + Le f,fi Sq-syl,                                 \
                                            f,uq , Sltat!/. lvr heqJ r, + balo ft { Et4                                         seeiral lL
             I                                                                                                                                   +o
            I cS L Yvl eorrartf *se t l*J h-rg                                                                                               1
                                               5 +hq,+ q r*nI f€q t rY 4*e rb
   Name (print):                                                                   AIS #                                Date of Bi
   lnstitution:                                                               ousing Area;                                    Date:


  sick call Form collected hy Health staff:                                                  Title.:   _Date:                        Time::
  Bsouest Triage{ (check as appropriate}:

                       Call                                           -{initials}(1) _Eeferring to Chronic Care Manager
                                                                                     {2}         WrittenResponse/tnstructionBelngprovided


                                                                                          /'
  B.   /b       Nurse Sick Cal[ Encounter ftequired                                  (1) -       Brlng to HCU at th,s tlme for further evaluation

                                                                                     l2l {zort          rt"in   next scheduled Nurse Sick Calt Ctinic




                                                                                                                        o^r",.fl|U/f
 Sisklalllnessa:lel              (   N   ursq   Evq   I   ualf qq   Iqgl   Com pteted)   :


 I _            Resolved by Nurse Encounter                                              2 _      fteferral for follow up required; to be scheduled

       Co"Pay Fee lncurred:                                                                  {a} _      Medlcal Pravider

               Se.oo - Nurse                                                                 {bl        Dental Clinic

       -       $+.OO   -   oTC{s}; lf Restrlctive Houslng-no oTC charge                          -
                                                                                             tc) _      Mental Health Servlces

       -
       _       $4.o0   - Schedsled but          Rstused Encounter                            {d)        otherr-
                                                                                                 -

                                                                                                                             ao
            Name                                                                                                         Ats#


 ADoC-OHSform E-7 {a} 022013                    Distribution: Orlglnal (page 1)-tnmate Heatth Eecord
 C?7L66AL                                                    Copy (page 3)-retained by,nmate
 lssued 10/2013, Revlsed 1L/2O74                             Copy (page zl-inmate post health r€vlew



 Page 6 of 14                                                                                                                            Exhibit D
             Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 7 of 14


                                                                                    L{
 m[ffiffi                                    Y                                                                              flrBrfltr




t{sR#

oe$mtne

EACI(AGI{
                         Subledive. Objs.th/e, Assesment



                                                                    &tub                            tue>100'tf'
                                                                    Abtomd rM s!.gtF slanpet
                                                                    LG dsslsalhnap9s.ett
                                                                    Dtffi,ttYtYafldry.
                                                                    Ccm@rbdmrmDnss
                                                                    Patfit aPPeatB h sBttIB Pail
                                                                    Abrrcmd Yihl liSru.
                                                                    ttine b dat or !&odY.


Loca&n and pstEm                      what $r*effis/etimin#5?
                                                                    ffi#?ffi"               fid orteiluent   Prdocob sida


                                                                    lrtrslng lrilrrcnlion
HoY


Fetrcr,
                          up at   night worse with   cot{hF
                                                                    ffiffiffij*tsffiffi
                                                                    u,Ed€.
                                                                    Fqdrmrff:

                                                                                                                  rr€, uPb2
                                                                    tds&     p.o.
                                                                    Fordrronb
                                                                    f   indi#, ffiffi;HN,Gsrnrux6darp
Cdor of urinc:




                                                  BP
T            ?P
 Ltmitafqt wih morrems{?

 Gait&tlrberrce?

            ot pdn u,ttt morrsnent,           RO['n
                                                                     FollanuP:
Anycftatge iom eifliltgb rtanding?           /^                      Hurbttok cdl ildscortr*ussns
                                                                                                               uPasiss PstE
                                        fi/{r'
 Tenderr€ssb ldrch?

             lgdnasq




                                                                                         Nor *                &,
SEnature,
                                                                                                                       BACKACHE
Rcrr.   6rl?rE18!,llH&nt tbalur Somst, lnq' PROPRIETAFnr
                                                              fid


        Page 7 of 14                                                                                            Exhibit D
          Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 8 of 14



                                           Alabama Department of Corrections
                                   lnmate Body Chart Documentation Form


    lnstitutlon:                                                                 Date:         aL[
    lndividual Requesting Body Chart tprint namel:     l.-=t-        t^)s*!                                     rit'e:   LIF   .
    lnmat€ rtatemeat:
                             t
   *                                  \-r)                                                     |\
                                                                                                                                   ,,




                                                                                                            t


                                                                                                            I
                                                                                                            t




                                                                                                    R

 Desaiftion of markirgs:




Checklebw:
   _    *NET additlotaily completed ard filed in the Inmate heahh record.
        *Special Health Nceds comrnlrrleationform completed
                                                                and distribute4 as
   -
Heath Professional {signature}:


lnmate Nilne:                                                                          Ats   *Bsf,K\$*
                                                                                                        I
                                  File: Origlml-tnnuE llealtlr Fitc Co# ADOC Ofitd.l
lssued 8/2014                     ADOC Office of Heahh Services Form E 11(a) 8E0M




   Page 8 of 14                                                                                                 Exhibit D
              Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 9 of 14


                                                  \-"
       6ffi?*I;f!t                                 I                                                          *                                                  ALqSA{A
                                                                                                                                                          Pf,oen$$ilolEs

        lza)                                        Oflander laformatlon:



  *lw(?
  ;,.s-?E.fr
                                                             I            I"t
                                                                  Last Nam6
                                                                                                              rLh
                                                                                                               Neme
                                                                                                                                     *Mi--

  GHEST PAIH                       -   PRESUNilED CARDIAC OtrIG'H
                                 Subjective, Objective, AssessmEnt                                                                 Plans

                                                                                                     P)

    How                                           firr andn'              I                          Rehrto Prorlder:
                                                                                                     Age     3SoroHer
                                                                                                     Persond hislory d OltD, family histoy of early ClrD,
   How did it start (for               activity, at rest]?                                           hypedension, diaboteq h[h drlesteml or cocaine or ollpr
   What                  Parn,                                                     activity)?        stjnuhnt use.
                                                                                                 Sevae pain, cadhc andlor mryinatory distress.
                                                                                                 SOB ard any abnamal vilal signs
                           wtth? Time         lasl dose?                                         Abrunml dtin mlor or peripheral clnuhtion,
                 pain                                                                            Strng suspidon olcardi,ac origin.
   pain on        of 1                                                                           lf unable lo reach It0 in reasonable lime, or ff palient
                                    below)
                                                                                                            cafl lor an
   1   -2-3-4-5              7    -8-C -                     ol       w                                      palientin unfortable poSbn, preferably tgng
   Loeation ol pain: chest, arm, jaw'

   Any nurnbness to arm, shouldsr, mandible or neck
                                                                  1ffi                           lf            doas   nd                        b


  o)                                                                                  {                         md lreatrnmt dministarcd.
                                                                                                 Doament tfsbry or pain, ktinn, adiation, duralhn.
                                                                                                Start oxygen st 2 liter$rnhute.
                                                                                                Bs pepared t0 perfonn CPRlhare AED alailable,
                                                                                                Heafibum: l,tdanh, 'l ounce p0 nd) I firm.



  Chec-k
                                              I$Lfr                                             Furllcr odels as per
                                                                                                lfcood{on rppeac arrtrg.nt:
                                                                                                                           M.
                                                                                                - $hrl tY, ary fuld, Il lV aericas ara availabb d y*rr eih       td
                                                                                                  obbln rubrBqturt ordrr rt 10 ccftr,
  Auscultate                                 ,/                                                 - A&ninirtsrl{ltrryloulrc tub[ngu*|0.,t mg lf SBP>,l0lt,
  Note gereral                                    dyspnea, skin cclor, fatigued)                      docurnrntEP nrdng      d   obEinlubaeq*urt ardarl



  Diaphorcsis


                     Y
                         o                                                <qh.                                Terchlng:
                                                                                                Eneourage patbnl to        rela since ehest pakr ls not aluays
                                                                                                sedo6, hda nwse/do6rsioud deckthe pailelt oyer,
                                                                                                Fof tecrnent dest paln, he pclk nt stmuld do the fallouing:
 Waakness Y      /                                                                                    r
                                                                                                     Sit doum br a ftw minrlas,

  Skln color; pink mottled, el6notie, gray, pale,llushed
                                                                                                      r
                                                                                                     RE|AX. GdIp rcrwrs wllltlghl*r Up cirest mrcles
                                                                   ftrl                                 and make the lnal beatftabr.
                                                                                                      r Baahe do,ldy ard anrdywlt a fuse betureen
 Sldn                             hot, cool, dammy, dry                                                 beahs.

           -11 0
 Swelling or ed_ema in lower extremstiss: note if prasent in one or borfr
                                                                                                      a lf   syrnptoms& not go arayiddysoon,        see   $e

                                                                                                Foiow.up:
                                                                                                As lrdk=bd        by*D,

 Altaration in

Signaturer/




       Page 9 of 14                                                                                                                         Exhibit D
                Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 10 of 14


                                                                                                               *
         ffiffi                                                 I'                                                                                            ITTT*A

                                                                                                                                                       'noEffiTOIE
                                                            Ofander
       HSR{

       Drb,,me       Ctt!/tOl/                                              Last Name
                                                                                                                                                                       a




                                                                                                                                            hff
       ALTERED MEITITAL
       STATUS
                                                                                                                                                                       ,


                                        Subiedi're, (Xfsctirc, Ass€ssmenl                                                           Plars
           sr'.v    fi:                                                         r*rt*   *.-   ll
                                                                                                    "l                                   IlilE8
         Harcywaverhdtlds pmbl€m                   lf yts, r#te*?                                       .    Ahilri{}#6Arpff         > 1&}, P> 100,    SP<   100)
                                                                                                        .    Oaewocrrnscabr t3
         Abflormalbdtatdq                                                                                    Na$eaIurffirlgx> 24lalls
                                                                                                             Wodr/dnomal iland     grfps                               ,


                                               timte?                                                        UnEudpqih
                                                                                                             Fadal   aymnety
         Any                                                                                                 Heddrfidstffire*
         Any &ziness.                                   d                                                    Aenonrd f ogffiftft   {non{iib6lk <60s>?00;
         Anyhdulnafon$                                                                                       dabdtc <700r>240)
         Any nausealvonrfling? tf so,                                                                       Ahrrulutedp

        ol                                                                                         ltursng     rnhwe,{iw     ll a+tTa{            l"Cd ltlL ?€/ €fr
                                                                                                    .       CPRasldcded
                                                                                                    .       Oxfgend2lP[a*ansal carnula
        Namforhderendnafon                                  Skin                                    r       EMSadiy'#(doama{ adudard haxporttimes,
              terdot                                                                                        and tadfity barc,ftrcd to]
                                                                                                    .       Notifygadkairyfrcabd
              Speedt                                        Appserlt
                                                                       Coflla
                                                                                                    a                  tf symp$m pembttraolael
                                                                                                            Pd[atttve6&e6 w&rskdlog
        Bredh



                                                                                                    .       Fdoruprifi    nurs_
                                                                                                    r       Fdlar UP uritr prac6Eoner
         Gpns                                                                                       .       Fofior
         Eyrr                                                                    2




         VUH
         Rrtpanm
                                             soun&



                                                                                 5

        Iotor
                                                                                 3
        Rrryome
                                                                                 2




      rl
t      Dktrrb€d trfl dtt f roce{et}


    Slgna&rdTltle
    Rev. 6127?0tg W€xford Hsa$fi        Sou.p6, lnc. PR@RIEIARY ard COHFIDENIAL                                           ALTEREO IIEI{TAL STATUS


         Page 10 of 14                                                                                                                             Exhibit D
                  Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 11 of 14


                                                                                                                                            rillJxA
                                               Y                                                                                       NIDffiIOIB




    ltsfi*
    Dd,trn""6//-066%
    BACT(ACfiE
                                                                                                                 Phns

                                                                                       P)
                                                                                       tuhrto
                                                                                                                          > 100,5F,

                                                                                       l.ffid36iBslilt
     Caute of                                                                          DifiiqfiYffimE
                                                                                       Carffiofmrnbmee
                                                                                       tHartapr       hsotnroPen
                                                                                       AUtosndtfidsqtr
                                                                                       urtrnk&rto!,bo{.
                                                                                              .E

                                                                                                                offiEatltedP{dd si&,


                            ttp st                                                                            unrolilH htrtredded               arcas   Fn
     llor€ercla (wakelPu
                                                                                                              ;niitrin   l*   brtngon*ftr etlml2

     Fevei, shllle,                                                                    Fseconfut
                                                                                                                                  N$AlDs; ghrc
                                                                                       irffiiiet    na tnrc   oorfrhdcdhn b
                                                                                                                                       (ns orc
                                                                                       iliffi#;ffi ilirin      P" hi.d   Pn x 5 oaye
                                                                                       aoiai t200rrnPGrday).
                                                                                       ffi ;;,ffitr4fq,,'irosan*Dphen m             lru'   uP   h2

     UfnarY@tenry? Y                                                                   6&8   P.s Lld' Pr'n. x 5 daYt'
                                                                                       F;#,t" rdt fu4 lmt Padct'nPRN'
                                                                                       iiffi;ffi diJ ano-riis pRt{' rn Eftls x 5 dava
     Colo,rof   urim:

     ol                                                                                                        *tr            sfq1itrus
                                                                                             Erdddt (atoff
     T
                r       P


                 with motemaat?
                                     R              BP                                 lfL*ry roudlsYED6t
                                                                                       rpEur8t.




     Dh1663 or galn s,i[t movgfi€oL
                                                                                                                                            padS
                                                                                             & sht cd 't econ*d{ rffitttc &


     Tendamarato




     Aftrrrrbtt lnCom$rt

)
     Slgnatuel
                                                                                                                                           BACr(ACtlE
                                  So'trtos' lrc' PRoPRtEIAfitY
                                                                 fid   @l{FlD€t{TIAL
     nar.6tzt zmEt\tstftrd lba$


             Page 11 of 14                                                                                                            Exhibit D
    Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 12 of 14


                                                  ba   ma Depa rtment of Co rh'rrti ons
                                        Y1                Sick Call Request
                                                                                                                            @
 Reason for Sick Call Request:


                                                                                           0s vyrl      he (, K        aft, t*q *el
                                                                                          +   I P Stralq ht
                                                                                                    r
                                                                                                                       |4r ,s DMy
                                                                                                       -tJ
                                                                                                    logtorg,          tun
                                                                                          +h IFt                 f:         !on*,t*ly
 Name (printll                                                       ArSf                                  Date of Birth
 Instih*ion                                                 Housiirg Area:                                       Date:1r-{
                            I                                                                                                        i-

Sick Call Fpr:rn Cbllested by Health StafE                              itialsl   r,tr.{z            rrruin4fl14r*",5o                    h
 ReeueEtTriaeed (check as appropriate):

A"' *       5r*   Call i'turse Encounter   Not Reguired                 t{ _Refeningtr             Chronie Care Manager

                                                                       (2) _l{r?tten           Eespome/lnstrr,rction Being provided



 B. _       Nurse.Siclc Call    fucauntrr Eequired                     t$            Brin6 to HCIJ atttris tima for further erraluation

                                                                       (Z)            Eraluate in nartscheduled NursaSick fall Oinic

                                                                              -


                            Nu r5e         uati o n. Tool
 1 _Resolyed            by Nurse Encounter                                2              Refeml for fullow up required;     b   be scheduled

     Co-Pay Fee lqcqned:                                                          - (al        MedicalPmvider

     _g+.oo-        Nurse
                                                                                   {L}
                    DTqs|; !f Bestricfve llousing-rro OTC drarge                   [c] -DentalClinlc
                                                                                       _-MeniEl Health seMces
     -$4.00-
     _ $+,OO - sdreduled brrt Refused Eneounter



          Name                                                                                               Ars#


 ADOC€FISforrr    E?   {a}022013      Disfi-byfron: Ortgiral (paga !{nmaE Hralth Record
                                              .     Copy (paSe 3lrcrined h innEre
 lsged 10/2Oi3, Rlriiled t-V20t4'                 . Copy {page 2}"inmate post treatrh nevleu




Page 12 of 14                                                                                                                       Exhibit D
      Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 13 of 14

 ,t
                                                    udntd ueyatlmenl                                          'i0ns
                                                                                             Or uo
                                                                                                     'k
                                                                   Sick Call Request
                                                                                                                              @
           H r1ln3       h\zztl SPalts { cqnlf sls eP lonJrr
                     ltrqn lto Z hour,5.
 Name (prlntJ:
                                                                          Als#                                Date   of
 Insfihrtion:
                                                                             Area:
                                                                                                 0                Datar

 Slck Cqll Forn: Collecred by ftealitr stam
                                                                                     Ttde:
                                                                                                              run **,AfuAe
                             (check as appropriate):

A         * s* catt i{ure Encaunter NolReqdlred                             P)                       Chronic Care Manager

                                                                            (z) -Refeningta
                                                                                         Responsr/nstrroon                eahg prcvided
                                                                                  -wrttten
,.
      -X-     N r.rrse.   Sck   &ll Enounter *equired
                                                                            {4 *Bringb          Hcu attlristirne farfirrd:er eraluafon

                                                                            Pl    XLEyatrrte     in ne* sdreduled            o* *, o**
                                               g                                                                     ^r*
                                                                                                                     v          -t1
                                                     Too
1
                                                                              z                                            to bes4sduled
      Co-Pay   Faelnrsm*
      {r=
       X0
      t ---' 54.p6- nro"                                                           (b)         DenEt clinlc
            5+.00   - mqs!        tf Frestrlctirn Hausingr:o OIC   draryr            (c,
      -             -sdredulei but       Refirsnd EnEountar
                                                                                           ,)3***r Heahfi Serviqs
                                                                                   {d)
      -$+,oo




ADoCOltt form      eq     {at 022fi33   Difitutbn: Orlplral   (pag?   XHnrnrti Hlaltfi Rccod
Ilsiled 10/2oi3, nevbd       !V2m4
                                                ' lnVbaer3$hcdbyirffidE
                                                  copy(paga2linmatipxtfrehfiBrlgr,
                                           .




Page 13 of 14                                                                                                                     Exhibit D
               Case 2:19-cv-00899-LSC-SGC Document 23-4 Filed 11/20/19 Page 14 of 14

I                                                       *(                                                  \,
                                                                                                            a




        :frili#nl[#m                                                                                             (                                    rl.t3ltll
                                                                                                                                             PTOORES[gIB



       t6s
       ;;,*?-fr{lff?
       ALTEREo                  mErrar
       STATUS
                                                                   Assessment                                                  Plarp
                                                                                                       t,
                                                                               /-t
                                                                                                                                nulrg
         Harcyou     am   had ftiE   proltkn befora?   lfyx,                                       r Afimrndrftldtmff r l00, P> t00,SBF< 1S)
                                                                                                   r Gl4ancrrascahr 13
        Almrmal                                                                                    r i'laseaAnnifiux:24hour
        tf signsdtruma                                                                            r lt/e*Ialmrmlhadryip
        tEeddoHor                             2ua€fu?                                             r UnEudtrrtib
                                                                                                  . Faddalyffiy
        Aoy                                                                                       r lleflladrildstiffrrct
                                 Yliiur,                 of%                                      r Abnunelfiqtclld((ffidabefic < &)r>200;
                                                                                                     SMc <700r>2{0}
        Aflyn*sefuomifr!? ffso,                  feqterrlard                                      . Ahormduhe4
        o)                                                                                    ilurtlq hbn adorc ll"t7.J/               fif*rlh     t?-t €*,
        T
                                                                                                  .   CPRa6hdcabd
                                                                                                  .   Or!E$ at2tP[,] danaeal camula
                                                                                                  r   EMS       r{r$d{dorumer{enl$laod    lrans porttmes,
              Lsdd                                                                                    adf*inyf*rsfsnrdh)
                                                                                                  r   Me:fipr&kasindcded
              Spo€dt                                           Appreri
                                                               GBgan0oma
              Fffi                                             Fkrgffi8*                       a      ilofrynDtuil               panist orunren
              thnd                                                                             a
                                                               tline
       Btedh



                                                                                               a                 up'rffirure
                                                                                              a       Fdwry
                                                                                              a       Folbtr
        Opm*                  umB
                                                                                              t
        Ew
                                                                                5
                                                                                4
        Ycftll
        Re*ponre




        tiobr
        RCIpome                                                                 3

                                                                                2



      A,
      D**rbed $'or€ht     fms{es}
    SlgmturalTi[e
    Fov.6rzz2fi3li,ffiHealh                      lnc.                      End CONFIBEHTIAT                            ALTEF=E HET{TAL BTATUS


        Page 14 of 14                                                                                                                    Exhibit D
